DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,224,195, hereinafter ‘195. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 11 of the instant application and claim 1 of ‘195 both recite the limitations of a first process of preparing a sample support having a substrate in which a plurality of through holes passing from one surface thereof to the other surface thereof are provided and a conductive layer that is formed of a conductive material and covers at least the one surface (see Claim 1); a second process of placing a sample on a sample stage, arranging the sample support on the sample such that the other surface faces the sample (see Claim 1); and a third process of applying a laser beam to the one surface and ionizing the sample moved from the other surface side to the one surface side via the through holes due to a capillary phenomenon (see Claim 1).
Claim 14 of the instant application and claim 2 of ‘195 both recite the limitations of the substrate is formed by anodizing a valve metal or silicon (see Claim 2).
Claim 15 of the instant application and claim 3 of ‘195 both recite the limitations of each of the through holes has a width of 1 to 700 nm (see Claim 3).
Claim 16 of the instant application and claim 4 of ‘195 both recite the limitations of the substrate has a thickness of 5 to 10 μm (see Claim 4).
Claim 17 of the instant application and claim 5 of ‘195 both recite the limitations of the sample support further includes a frame mounted on an outer edge of the one surface of the substrate (see Claim 5).
Claim 18 of the instant application and claim 7 of ‘195 both recite the limitations of a first process of preparing a sample support having a substrate in which a plurality of through holes passing from one surface thereof to the other surface thereof are provided and a conductive layer that is formed of a conductive material and covers at least the one surface (see Claim 7); a second process of placing a sample on a sample stage, arranging the sample support on the sample such that the other surface faces the sample (see Claim 7); and a third process of applying a laser beam to the one surface and ionizing the sample moved from the other surface side to the one surface side via the through holes due to a capillary phenomenon (see Claim 7).
Claim 19 of the instant application and claim 8 of ‘195 both recite the limitations of a fourth process of detecting the sample ionized in the third process (see Claim 8).
Claim 20 of the instant application and claim 8 of ‘195 both recite the limitations of the application of the laser beam in the third process and the detection of the ionized sample in the fourth process are performed at each application position while changing application positions of the laser beam (see Claim 8).
The various dependent claims are merely obvious variants.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,170,985, hereinafter ‘985. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 11 of the instant application and claim 1 of ‘985 both recite the limitations of a first process of preparing a sample support having a substrate in which a plurality of through holes passing from one surface thereof to the other surface thereof are provided and a conductive layer that is formed of a conductive material and covers at least the one surface (see Claim 1); a second process of placing a sample on a sample stage, arranging the sample support on the sample such that the other surface faces the sample (see Claim 1); and a third process of applying a laser beam to the one surface and ionizing the sample moved from the other surface side to the one surface side via the through holes due to a capillary phenomenon (see Claim 1).
Claim 14 of the instant application and claim 3 of ‘985 both recite the limitations of the substrate is formed by anodizing a valve metal or silicon (see Claim 3).
Claim 15 of the instant application and claim 4 of ‘985 both recite the limitations of each of the through holes has a width of 1 to 700 nm (see Claim 4).
Claim 16 of the instant application and claim 5 of ‘985 both recite the limitations of the substrate has a thickness of 5 to 10 μm (see Claim 5).
Claim 17 of the instant application and claim 6 of ‘985 both recite the limitations of the sample support further includes a frame mounted on an outer edge of the one surface of the substrate (see Claim 6).
Claim 18 of the instant application and claim 9 of ‘985 both recite the limitations of a first process of preparing a sample support having a substrate in which a plurality of through holes passing from one surface thereof to the other surface thereof are provided and a conductive layer that is formed of a conductive material and covers at least the one surface (see Claim 9); a second process of placing a sample on a sample stage, arranging the sample support on the sample such that the other surface faces the sample (see Claim 9); and a third process of applying a laser beam to the one surface and ionizing the sample moved from the other surface side to the one surface side via the through holes due to a capillary phenomenon (see Claim 9).
Claim 19 of the instant application and claim 8 of ‘985 both recite the limitations of a fourth process of detecting the sample ionized in the third process (see Claim 8).
Claim 20 of the instant application and claim 8 of ‘985 both recite the limitations of the application of the laser beam in the third process and the detection of the ionized sample in the fourth process are performed at each application position while changing application positions of the laser beam (see Claim 8).
The various dependent claims are merely obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
/HC/
September 1, 2022           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881